Citation Nr: 1550814	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  07-06 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating greater than 10 percent for carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity (excluding the period of temporary total evaluation from August 31, 2005 to October 31, 2005).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to August 1998.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a temporary total disability rating effective August 31, 2005, and continued the 10 percent rating from November 1, 2005.      

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the April 2011 Board hearing presided over by the undersigned Veterans Law Judge. 

The Board remanded the appeal in October 2011, January 2013, June 2013, November 2013, and September 2014.  The case is again before the Board for further appellate proceedings.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran has reported that her service-connected right upper extremity disability impacts her ability to work.  See e.g., April 2011 Board hearing transcript at p. 7; July 2013 Veteran letter to Congressman (stating that her work activities are "taking their toll" at the nursing home, and by the end of the day her hand is in extreme pain, and she is afraid she will not be able to do the job for much longer).  However, the January 2013 VA examination noted that the Veteran has worked for that past year providing general care to nursing home patients with no sick leave or absence due to the disability and she reported that she needs help with lifting patients, and the October 2014 VA examination noted that the Veteran works as a CNA manager at a nursing home and reported that she does a great deal of paperwork and some lifting and is able to keep up with her work responsibilities quite well without any problems.  Because the record shows that the Veteran is gainfully employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to her service-connected disabilities, a TDIU has not been raised by the record and is not before the Board at this time. 


FINDINGS OF FACT

1.  Prior to August 31, 2005, the competent and probative evidence shows that the Veteran's right upper extremity neurological disability is manifested by pain, weakness, numbness, tingling, sensory loss, loss of reflexes, incomplete paralysis of the median nerve that is mild, and incomplete paralysis of the ulnar nerve that is moderate; but, muscle atrophy, severe incomplete paralysis, and complete paralysis are not shown.  

2.  From November 1, 2005, the competent and probative evidence shows that the Veteran's right upper extremity neurological disability is manifested by pain, weakness, numbness, tingling, sensory loss, muscle atrophy, loss of reflexes, incomplete paralysis of the ulnar nerve and of the median nerve that is mild; but, moderate incomplete paralysis, severe incomplete paralysis, and complete paralysis are not shown. 







	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  Prior to August 31, 2005, the criteria for an increased disability rating of 30 percent, but no higher, for the Veteran's right upper extremity neurological disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, 4.125, Diagnostic Code 8515, 8516, 8615, 8616, 8715, 8716 (2015).  

2.  From November 1, 2005, the criteria for a disability rating greater than 10 percent for the Veteran's right upper extremity neurological disability, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, 4.125, Diagnostic Code 8515, 8516, 8615, 8616, 8715, 8716 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In September 2014, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to schedule the Veteran for a neurological examination with a physician skilled in neurology to determine the nature and current severity of the Veteran's right upper extremity neurological disability, to include whether any change in diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition, and to include whether the Veteran's symptoms during the appeal period may be separately attributed to the median and ulnar nerves.  The Veteran was afforded a VA examination in October 2014, in which the examiner diagnosed the Veteran as having a normal neurological examination, opined that the Veteran's symptom were subjective, and therefore declined to diagnose the Veteran with an organic disability.  The examiner also provided the opinion that he cannot separately attribute the Veteran's subjective symptoms to the ulnar or median nerves.  Thus, the examiner provided the requested medical information.  The claim was then readjudicated in a March 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice by letter in September 2005, which discussed the evidence necessary to support the claim for increased rating and how VA would assist her in obtaining additional relevant evidence.  Also, in an October 2007 letter, the Veteran was notified as to how VA determines the effective date and disability rating.  To the extent that notice as to how VA determines the effective date and disability rating was not sent until after the AOJ's initial adjudication of the claim, the Board notes that following the October 2007 letter and completion of all necessary development of the record, the AOJ readjudicated the claim in March 2015.  See generally Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  There is no indication in the record that the ultimate decision of the AOJ on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Thus, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period (excluding the period of temporary total evaluation from August 31, 2005 to October 31, 2005, which includes the October 2005 VA examination), the Veteran was afforded VA examinations in January 2008, August 2010, December 2011 (with addendum opinions uploaded in the VA treatment records and by email correspondence in July 2012), January 2013, July 2013 (with addendum opinion in April 2014), and October 2014.  The examiners each conducted medical examinations and together provide sufficient information regarding the Veteran's right upper extremity neurological manifestations such that the Board can render an informed determination.  The Board finds that the VA examinations and addendum opinions together, and in conjunction with the other medical and lay evidence, are adequate for rating purposes.  

The Board acknowledges that relevant private treatment records may be outstanding.  See January 2015 VA letter to Veteran (Veteran submitted a Form 21-4142 regarding treatment of the right upper extremity for Dr. O. E., but the form expired, and VA requested the Veteran to submit new authorizations for release of the records or to submit such records herself).  However, to this date, the Veteran has not responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.  The Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's service-connected disability is currently characterized as carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity and is currently rated as 10 percent disabling for the entire appeal period (excluding the period of temporary total evaluation from August 31, 2005 to October 31, 2005) under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516-8515.  The Veteran contends that the 10 percent rating does not accurately depict the severity of her disability.  

As a preliminary matter, the Board notes that the Veteran's right upper extremity neurological disability was originally service-connected without neurological testing to identify the nerve root(s) involved.  The disability that was service-connected was characterized as residuals of carpal tunnel syndrome, right wrist, with slight weakness and paresthesia.  See August 1999 rating decision and codesheet (assigning the initial rating under DC 8515 (pertaining to the median nerve)); January 1999 private medical record (noting that Veteran complains of paresthesias and pain in the median nerve distribution of the right hand; noting that there is no atrophy, there is positive Tinel sign at the wrist and positive Phalen sign; impression of probable right carpal tunnel syndrome).  

Then, pursuant to an August 2005 private electroneuromyography report showing a diagnosis of carpal tunnel syndrome and a newly rendered diagnosis of cubital tunnel syndrome, in the January 2006 rating decision, the RO rendered an evaluation of the Veteran's service-connected carpal tunnel syndrome to include consideration of cubital tunnel syndrome with ulnar nerve involvement.  See January 2006 rating decision codesheet (recharacterizing the service-connected neurological disability as residuals of right wrist carpal tunnel syndrome and cubital tunnel syndrome of the elbow; but continuing the assigned diagnostic code of 8515); see also March 2007 statement of the case (considering criteria under DC 8515).  Then, a June 2008 rating decision codesheet reflects that the RO assigned a diagnostic code of 8516-8515 and recharacterized the service-connected disability as carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity.  

The Board notes that a March 2008 VA medical opinion concluded that the Veteran likely simultaneously had cubital tunnel syndrome and carpal tunnel syndrome at the time her right upper extremity neurological disability was originally service-connected in 1999, and that her right cubital tunnel syndrome had simply been overlooked at that time.  There is also medical evidence showing that the cubital tunnel syndrome had its onset sometime after 2001.  See July 2012 VA addendum medical opinion.  On review of the medical evidence showing that the addition of cubital tunnel syndrome is either a correction of an error in the prior diagnosis or a progression of the original service-connected disorder, the Board concludes that the Veteran's service-connected neurological disability has been properly recharacterized by the RO to include both diagnoses, and the Board will consider all neurological manifestations attributed to carpal tunnel syndrome and the cubital tunnel syndrome in rendering an evaluation for the Veteran's neurological disability for the entire appeal period.  See generally 38 C.F.R. §§ 4.13, 4.125.   

Because the medical evidence of record during the appeal period shows that the Veteran's carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity involve incomplete paralysis of the right dominant extremity median nerve and ulnar nerve, the Board has considered the diagnostic codes pertaining to the same.  See e.g., 2005 private electroneuromyography report; July 2012 VA medical opinion by email (explaining that carpal tunnel is compression neuropathy of the median nerve at the wrist, and cubital tunnel is a compression neuropathy of the ulnar nerve at the elbow).  Given that the Veteran's diagnoses and symptoms are contemplated by DC 8516-8515 (pertaining to paralysis of the ulnar nerve and of the median nerve, respectively), the Board concludes that the Veteran's service-connected neurological disability is appropriately rated under DC 8516-8515.  

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.    

Under 38 C.F.R. § 4.124a, DC 8515 (pertaining to the median nerve), regarding the dominant right extremity, a 10 percent rating is warranted for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis.  A 50 percent rating is warranted for severe incomplete paralysis.  A maximum rating of 70 percent is warranted for complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

Under 38 C.F.R. § 4.124a, DC 8516 (pertaining to the ulnar nerve), regarding the dominant right extremity, a 10 percent rating is warranted for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for severe incomplete paralysis.  A maximum rating of 60 percent is warranted for complete paralysis, with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  

Further, because there is evidence of muscle atrophy, loss of reflexes, sensory disturbances, and constant pain, the Board has considered the diagnostic codes pertaining to neuritis of the identified median and ulnar nerves.  38 C.F.R. § 4.124a, DCs 8615-8616.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  

Further, because there is evidence of dull and intermittent pain due to the service-connected right upper extremity neurological disability, the Board has considered the diagnostic codes pertaining to neuralgia of the identified median and ulnar nerves.  38 C.F.R. § 4.124a, DCs 8715-8716.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale [as neuritis], with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Board acknowledges that Veteran's representative's argument that the Veteran's service-connected neurological disability should be rated separately under different diagnostic codes pertaining to cubital tunnel and carpal tunnel because "they happened differently and they affect different aspects of everyday living."  See April 2011 Board hearing transcript at p. 8; see also December 2011 VA examiner's July 2012 addendum medical opinion (explaining that the symptoms attributed to the median and ulnar nerves affect different areas of the hand, but providing no opinion specifically as to whether the Veteran's subjective symptoms may be attributed separately to each nerve); but see January 2013 and October 2014 VA medical opinions (showing that it is not possible to separately attribute the Veteran's subjective symptoms to either the median or ulnar nerves, as the EMG is not specific enough regarding the small nerves and the Veteran's symptoms are at least in part subjective).  

The Board acknowledges that multiple diagnostic codes may be applicable in the case, as discussed below, to include the codes pertaining to the median nerve and ulnar nerve.  However, given that the medical evidence shows that the Veteran's subjective symptoms may not be separately attributed to each nerve, the Board will interpret the Veteran's subjective neurological manifestations as attributed to both nerves.  For example, as in the December 2011 VA examination, the Veteran complained of continuing symptoms of tingling in the second and third fingers.  The Board will consider these subjective manifestations and any functional impairment resulting therefrom under the diagnostic codes pertaining to both the ulnar and median nerve.  Thus, the Board shall consider all of the Veteran's subjective manifestations competently attributed to her service-connected disability in rendering an evaluation under whichever diagnostic code warrants the highest rating, and the Board will avoid evaluating the same functional impairment under different diagnoses.  See 38 C.F.R. §§ 4.14, 4.120.  

The Board notes that the August 2010 VA examiner diagnosed the Veteran with residuals of carpal tunnel and cubital tunnel syndrome, right upper extremity, involving the superficial sensory branch of the radial nerve, in addition to the ulnar and median nerves.  However, the August 2010 VA examiner was a nurse practitioner, and there is no indication that the VA examiner consulted with a physician in rendering this opinion.  Also, this opinion was rendered without the performance of electrodiagnostic neurological tests such as a nerve conduction study to identify the nerves involved, and the examiner did not support her opinion that the radial nerve is involved with medical findings.  Further, the extensive other medical evidence, to include multiple electrodiagnostic test results, show no indication that the Veteran's service-connected disability involves the radial nerve.  For these reasons, the Board finds that the August 2010 VA examiner's opinion that the Veteran's radial nerve is affected by the service-connected neurological disability is of no probative value.  Therefore, the diagnostic codes pertaining to the radial nerve, DCs 8514, 8614, and 8714, are not applicable in this case.   

The Veteran is competent to report her subjective symptoms, and the Board finds the Veteran's reports as to her symptoms are credible.  The Board also acknowledges that the Veteran's mother is competent to report her observations, and the Board finds that the Veteran's mother's reports as to her observations are credible.   

On the other hand, the Board considers the performance of neurological testing, to include objectively testing as to the severity and extent of paralysis of a nerve, and the determination as to whether which subjective symptoms are objectively attributable to the service-connected neurological disability, to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay determinations as to the severity and extent of organic nerve root involvement and as to which of her right upper extremity symptoms are attributable to her service-connected neurological disability, are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the severity and extent of organic nerve root involvement and which of the Veteran's subjective symptoms may be attributable to her service-connected neurological disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board acknowledges that the Veteran has training in the nursing field.  However, because the record does not indicate that the Veteran has medical expertise or training in the field of neurology, nor is there any indication that the Veteran performed any neurological testing on herself, the Veteran's lay determination as to the presence and extent of any organic damage to the nerves, and the Veteran's lay opinion that all of her subjective right upper extremity symptoms during the entire appeal period are attributable to her service-connected neurological disability, are of no probative value.   

The Board acknowledges that the Veteran has reported sleeping problems due to her right upper extremity neurological symptoms.  See e.g., August 2005 private electroneuromyography report (Veteran reports that her right upper extremity neurological symptoms wake her up).  However, the Veteran's claim for service connection for a sleeping disorder secondary to the right upper extremity neurological disability was denied and has not been appealed to this date.  See March 2015 rating decision and May 2013 provisional rating decision.  Therefore, the Board will not consider the Veteran's sleeping symptoms in rendering an evaluation for the neurological disability on appeal. 

The Board also notes that the Veteran has been diagnosed with a right shoulder disability.  See e.g., January 2014 VA physical medicine rehab consult (complains of right shoulder pain and right trapezius muscle tightness; assessment of right upper trapezius increase myofascial tension); January 2014 VA nursing telephone encounter note and September 2013 VA primary care note (Veteran complains of right shoulder pain and difficulty or inability to lift her arm up all the way due to pain; denied numbness and tingling coming from that area).  However, the Veteran's claim for service connection for a right shoulder disability was denied and has not been appealed to this date.  See March 2015 rating decision and May 2013 provisional rating decision.  There is no competent evidence to indicate that the Veteran's right shoulder symptoms, specifically to include the Veteran's reported pain with limited range of motion of the right shoulder (e.g., difficulty lifting her arm over her head), and the Veteran's reported weakness of the entire right arm from the shoulder down with giveaway, may be attributed to the service-connected neurological disability, and therefore these impairments will not be considered in rendering an evaluation for the service-connected neurological disability on appeal.  See e.g., April 2014 VA addendum medical opinion by Dr. W. (opining that the July 2013 motor examination, which demonstrated monoparetic weakness of the entire right arm from the shoulder down with giveaway and strength of 3/5 from the shoulder down, was not in the distribution of the median or ulnar nerve and therefore any such paralysis cannot be attributed to the median or ulnar nerve).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

For the reasons discussed below, the competent and probative evidence shows that a partial increased rating prior to August 31, 2005 is warranted, and that an increased rating from November 1, 2005 is not warranted.  The Veteran's neurological disability is assigned a temporary total rating from August 31, 2005 to October 31, 2005.  Thus, the Board finds that the staged ratings for the periods prior to August 31, 2005 and from November 1, 2005, discussed below, are appropriate in this case.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to August 31, 2005 (the date of the Veteran's right upper extremity carpal tunnel and cubital tunnel surgical procedures), the competent and probative evidence shows that the Veteran's service-connected right upper extremity neurological disability was manifested by pain, weakness, numbness, tingling, sensory loss, loss of reflexes, and incomplete paralysis of the nerve roots involved that was no worse than moderate.  See e.g., August 2005 private electroneuromyography report (reporting pain in the medial wrist radiating to the medial forearm and elbow, with numbness and tingling in all digits of the right hand, weakness of right hand grip resulting in occasionally dropping things; and, findings on physical examination included reduced sensations in the digits and ulnar aspect of the right hand, Tinel sign was 2+ over the median and ulnar nerves, and the Phalen test caused increase in paresthesia in the middle digits, elbow hyperflexion caused paresthesia in the three middle digits, reflexes were 1+ and symmetrical, and there was some pain in the wrist on hyperflexion); April 2011 Board hearing transcript at p. 4-5 (Veteran testified that up until her surgery, she could not help her daughter brush her hair, she had difficulty opening diaper pins, could not open bottles, and could not write out a check or write notes to school using her right hand).  

Significantly, during this period, a nerve conduction study (NCS) performed in August 2005 showed borderline slowing of motor conduction of the right medial nerve and slight slowing of sensory conduction in the wrist segment, with slight decrease in amplitude of sensory potentials on stimulation above the wrist.  On the other hand, the NCS showed moderate slowing of the right ulnar nerve motor conduction velocity in the elbow segment, with slight decrease in the amplitude of CMAPs [compound muscle action potential tests] on stimulation above the elbow.  The impression was slight residuals right carpal tunnel syndrome, essentially unchanged since last test of January 28, 1999, and right ulnar cubital syndrome.  See August 2005 private electroneuromyography report.

First, based on this objective evidence of "moderate" incomplete paralysis of the ulnar nerve, given the Veteran's described extent of impairment of motor function, reduced sensation, and weakness of the right upper extremity and their effect on the Veteran's ability to hold objects, resulting in her occasionally dropping things, the Board finds that the competent and probative evidence showed moderate incomplete paralysis of the ulnar nerve during this period.  

On the other hand, though the Board acknowledges that the Veteran testified that up until her August 2005 surgical procedures, she had difficulty in performing everyday tasks, and though she reported that her symptoms of numbness and tingling in the hand and digits flared up when performing such tasks as holding a phone and driving, the objective evidence showed no worse than moderate incomplete paralysis of the nerve roots involved, and the lay evidence reflects that the Veteran was still able to functionally hold onto objects, and that she dropped things only occasionally.  Accordingly, the Board finds the criteria for a 40 percent rating under DC 8516 for severe incomplete paralysis of the ulnar nerve were not met or approximated during this period. 

Further, though the evidence showed weakness of the wrist and impairment of wrist flexion, there was no competent of complete paralysis of the ulnar nerve, nor was there evidence of "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb.  Accordingly, the Board finds the criteria for a 60 percent rating under DC 8516 for complete paralysis of the ulnar nerve were not met or approximated during this period.  

For these reasons, the criteria for an increased rating of 30 percent under DC 8516, but no higher, were met for the service-connected neurological disability prior to August 31, 2005. 

Second, though the evidence showed weakness of the wrist and impairment of wrist flexion, there was no competent evidence of complete paralysis of the median nerve, and the objective medical evidence showed "slight" or "borderline" paralysis of the median nerve.  Further, the objective evidence showed that the severity of the Veteran's median nerve impairment essentially had not changed since 1999.  For these reasons, the Board finds that the paralysis of the median nerve was incomplete and no worse than mild during this period.  Therefore, the criteria for a 10 percent rating under DC 8515 were met, and a rating greater than 30 percent under DC 8515 was not warranted for the service-connected neurological disability prior to August 31, 2005.  

The Board notes that there is no competent evidence of muscle atrophy during the period prior to August 31, 2005.  Under DCs 8615 and 8616 (pertaining to neuritis of the median and ulnar nerves), when there is neuritis not characterized by the organic changes listed, such as muscle atrophy, the maximum rating allowed for neuritis will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  Also, under DCs 8715 and 8716 (pertaining to neuralgia of the median and ulnar nerves), the maximum rating allowed for neuralgia will be that for moderate incomplete paralysis, and is to be rated on the same scale as neuritis.  38 C.F.R. § 4.124.  For the above reasons, the Board finds that the impairment resulting from the service-connected neurological disability during this period, to include as due to the manifestations of neuralgia and neuritis, was no worse than moderate.  Thus, a rating greater than 30 percent is not warranted under DCs 8615, 8616, 8715 or 8716 for the service-connected neurological disability prior to August 31, 2005.  38 C.F.R. §§ 4.120, 4.124a.  

From November 1, 2005, the competent and probative evidence shows that the Veteran's neurological disability is manifested by pain, weakness, numbness, tingling, sensory loss, muscle atrophy, loss of reflexes, incomplete paralysis of the nerve roots involved that is no worse than mild.  See e.g., January 2008 VA examination (noting sensory deficit and positive Tinel sign at the right wrist; diagnosis of carpal tunnel and cubital tunnel syndrome with chronic numbness and pain in right hand and forearm); August 2010 VA examination (Veteran complains of weakness, to include with gripping and lifting and carrying; neurological examination showed that strength was diminished of 4/5 in the right upper extremity and there was decreased sensation); January 2013 VA examination (showing right hand intraosseous muscle atrophy (normal side as maximum muscle bulk of 8 cm; and atrophied side had 7.5 cm); July 2013 VA examination (showing clumsiness of the right hand on finger-to-thumb opposition movements).

The Board acknowledges the Veteran's argument that though her symptoms resolved or nearly resolved for about six months after the surgical procedures, her disability has since continued to worsen and she reports new symptoms not described prior to the 2005 surgical procedures.   See e.g., June 2006 private neurology record (Veteran reported intermittent pain, tingling, and numbness); January 2008 VA examination (Veteran reported that after her August 2005 surgical procedures, she received a temporary relief, but then she continued to have numbness, tingling, decreased sensation, and decreased strength in her right hand); July 2010 Veteran statement (reporting that her condition is worsening, and that performing activities of daily living such as opening jars is "nearly impossible" due to the loss of strength in her hand); August 2010 VA examination (Veteran reported that she is still dropping things regularly and that she has constant burning pain in the right hand up to the elbow of 8/10); November 2010 Form 21-526b (Veteran reported that she has right arm loss of strength, loss of coordination, numbness, loss of motor functions, loss of grip strength, and loss of flexibility); April 2011 Board hearing transcript at p. 8, 13 (Veteran's right elbow did not fully extend); July 2013 VA examination (reporting that her symptoms resolved for about six months after surgery, but symptoms returned and have continued since); August 2013 VA orthopedic surgery consult (Veteran complained of constant pain and tingling in the hand). 

The Board acknowledges the Veteran's subjective reports of functional impairment due to neurological disability, which tend to show an increased severity of functional impairment as compared to the period prior to August 31, 2005, and the Board acknowledges the Veteran's reports of subjectively worsening symptoms and subjective new symptoms since re-onset of symptoms after her 2005 surgical procedures.  However, the objective medical evidence shows that the impairment of the nerve roots involved improved after the 2005 surgical procedures.  In fact, the objective medical evidence shows that organic paralysis of the nerves is no longer shown on electrodiagnostic neurological tests and objective neurological examinations show objective improvement of motor function and even periods of normal sensation.  See July 2006 private treatment record from Dr. J. D. (neurological examination was grossly within normal limits without focal neurological deficits, noting that there is no evidence for neuropathic pain); June 2006 private neurology record by Dr. X. G. (after NCS and EMG, the impression was no electrophysiological evidence of right medial or right ulnar nerve entrapment neuropathy); December 2011 EMG reported on the December 2011 VA examination report (showing impression of no electrodiagnostic evidence of right median or ulnar neuropathy at this time); December 2011 VA examination (examiner noted that the Veteran has mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness that may be attributed to the Veteran's carpal tunnel and/or cubital tunnel; showing 4/5 grip strength and "very little" right hand muscle atrophy; noting mild incomplete paralysis of the right median and ulnar nerves, but clarifying in the July 2012 addendum medical opinion that the EMG is the gold standard for diagnosis of peripheral nerve disorders, and that once a nerve disorder occurs "there may be always some residual deficit," but it does not mean that there is active pathology present; and, examiner further clarified that the Veteran's weakness is subjective and that the examiner had marked "incomplete paralysis" because there was no option in December 2011 VA examination report's template for the "giving way" type of weakness described by the Veteran, and that is why the VA examiner marked her symptom as mild or non-existent incomplete paralysis); January 2013 VA examination (moderate intermittent pain (usually dull), moderate paresthesias and/or dysesthesias, and moderate numbness were noted, but objectively the sensory examination was normal and the examiner stated that there was mild incomplete paralysis of the median and ulnar nerve); July 2013 VA treatment record (noting normal strength of the right wrist at flexion and extension); July 2013 VA examination (sensory examination was normal); October 2014 VA examination (motor strength testing in the right upper extremity was normal, there was good dexterity in both hands, reflexes were normal, there was no pain on movement of the elbow; impression was non-focal or normal neurological examination); see also the Veteran's own reports that reflect right upper extremity functionality improved as compared to the period prior to her 2005 surgical procedures, to include the April 2011 Board hearing transcript at p. 4-5, 9 (Veteran reported that prior to her 2005 surgical procedures, she could not write a check or write notes to her child's school, and reported that now she can write non-lengthy items, to include checks), and the October 2014 VA examination (Veteran reported that at work she does a great deal of paperwork and some lifting and is able to keep up with her work responsibilities quite well without any problems).  

The Board notes the discrepancy between the Veteran's reported subjective functional impairment and the objective neurological testing results showing non-existent to mild organic impairment of the nerve.  See e.g., January 2013 VA examination (moderate intermittent pain (usually dull), moderate paresthesias and/or dysesthesias, and moderate numbness were noted, but objectively the sensory examination was normal and the examiner stated that there was mild incomplete paralysis of the median and ulnar nerve, and the examiner explained that the Veteran's mild peripheral neuropathy in the right hand may not be picked up by the nerve conduction velocity when it is in the early, mild stages; noting that the PMRS specialist explained that even though the EMG results were normal, the Veteran can still have the service-connected neurological disability, as the EMG test is not specific to the smallest nerves).  The Board also notes that the medical evidence shows that the Veteran's symptoms and functional impairment therefrom are at in least in part due to a subjective non-organic functional and psychogenic contribution.  See July 2013 and October 2014 VA examinations (Dr. W. stated that he is concerned that there is a "significant non-organic functional and psychogenic etiology or contribution of her symptoms" and opined that the Veteran's symptoms are subjective; Dr. W. stated that he cannot opine as to any degree of paralysis or neuropathy of the median nerve or ulnar nerve or as to the presence of neuritis or neuralgia of the same nerves, as the most recent electrodiagnostic evaluation was negative; Dr. W. acknowledged that the Veteran does have a subjectively positive right Tinel's and Phalen's sign at the wrist as well as paresthesias on percussion of the right elbow, but he stated that these symptoms are subjective and not confirmed by any objective evidence; Dr. W. also noted that the sensory examination was normal and that the Veteran's distribution of pain is wholly atypical for right carpal and cubital tunnel syndrome); see also July 2012 addendum medical opinion by VA examiner Dr. L.  

Given that the medical evidence shows that the Veteran's symptoms are at least in part subjective, the Board finds that the objective medical evidence is of greater probative value than the Veteran's subjective reports for purposes of determining the level of functional impairment due to the service-connected organic neurological disability.  On review, and given the medical evidence showing that because the Veteran's nerve impairments do not appear on electrodiagnostic neurological testing, such nerve impairments are mild, and given the objective evidence showing that the Veteran's strength is at worse 4/5, and given that the Veteran's impairments, to include motor functions and sensory disturbances, are objectively less severe than as compared to the period prior to August 31, 2005, the Board finds that the Veteran's functional impairment due to her neurological disability is no worse than mild during this period.  For these reasons, the Board finds that the Veteran's neurological disability is appropriately rated as 10 percent disabling under DC 8516-8515 during the period from November 1, 2005.  38 C.F.R. §§ 4.120. 4.124a.

The Board acknowledges that there is evidence of sensory disturbances, constant pain, loss of reflexes, and muscle atrophy of at worse 0.5 cm of the right hand intraosseous muscle from December 2011.  See December 2011 and January 2013 VA examinations.  There is also evidence of dull and intermittent to constant pain.  However, for the reasons discussed above, the Board finds that the impairment resulting from the service-connected neurological disability during this period, to include as due to the manifestations of neuralgia and neuritis, is no worse than mild.  Thus, a rating greater than 10 percent is not warranted under DCs 8615, 8616, 8715 or 8716 for the service-connected neurological disability from November 1, 2005.  38 C.F.R. §§ 4.120, 4.124a.  

The Board acknowledges that in an August 2013 VA orthopedic surgery consult, on physical examination, there was "markedly" diminished sensation over the middle and ring fingers, and the grip and pinch were both noted as "much weaker" than the opposite hand.  Range of motion of the right wrist was noted as painful during flexion and extension but was almost full, and there was full extension of the right elbow that causes pain and discomfort.  However, shortly after this August 2013 VA consult, the Veteran's wrist and elbows were noted as having full range of motion in a September 2013 VA primary care note, and in a January 2014 VA physical medicine rehab consult, on physical examination, sensation was only "slightly decreased throughout right hand," and strength was normal on elbow flexion/ extension, wrist flexion/ extension, and intrinsic hand strength.  Given this evidence, the Board finds that the August 2013 VA orthopedic surgery consult's findings indicate a brief and temporary worsening in severity of the Veteran's symptoms, and that the Veteran's overall disability picture is consistent with the 10 percent rating during the period from November 1, 2005.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007)).  

At no point during the appeal period have the criteria for ratings greater than those discussed above been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

The Board acknowledges that the Veteran has reported that she has loss of right upper extremity motor functions and loss of strength, and that she is very limited in performing activities that requires use of her right hand.  See e.g., November 2010 Form 21-526b; April 2011 Board hearing transcript at p. 6-8 (Veteran reported that she cannot hold onto things and just uses her left hand).  However, the Veteran herself has also conceded that there still remains some functionality of the right upper extremity.  See e.g., April 2011 Board hearing transcript (Veteran reported that she can still write out a check, and that she can still write); January 2013 VA examination (Veteran reported that at work she needs assistance with lifting patients but has not missed any work due to her disability); October 2014 VA examination (Veteran reported that at work she does a great deal of paperwork and some lifting and is able to keep up with her work responsibilities quite well without any problems).

The Board also acknowledges that the Veteran has reported that she is unable to perform daily activities requiring use of her right hand, to include showering, brushing her hair, and driving.  April 2011 Board hearing transcript at p. 6-8.  However, though the Veteran's mother occasionally accompanies the Veteran for appointments, the Veteran has not reported and the evidence does not indicate, that the Veteran is in need of regular aid and attendance of another person due to an inability to attend to the routine activities of daily life, such as feeding, dressing, washing, and toileting, nor does the Veteran report and the evidence does not indicate that the Veteran has an inability to protect herself from the hazards and dangers of daily life and environment.  See e.g., July 2013 VA treatment record (noting that the Veteran is independent in activities of daily living).  

For these reasons, the issues of entitlement to special monthly compensation for loss of use of an extremity and based on aid and attendance are not reasonably raised by the Veteran or by the record and are not before the Board on appeal at this time.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or manifestations that have not been attributed to a specific service-connected disability or to a disability for which service-connection has been denied and not appealed.  During the appeal period, the Veteran is evaluated for right upper extremity carpal tunnel syndrome and cubital tunnel syndrome, rated by the Board as 30 percent disabling prior to August 31, 2005, and as 10 percent disabling from November 1, 2005; and, surgical scars of the right elbow and right wrist associated with carpal tunnel syndrome and cubital tunnel syndrome, rated as noncompensable prior to December 12, 2012, and as 10 percent disabling from December 12, 2012.  The Veteran has at no time during the period under consideration indicated that she believes that the schedular criteria for the disability on appeal do not adequately describe or reflect her symptomatology.  Further, the Veteran has at no point during the current appeal indicated that her service-connected right upper extremity neurological disability results in further disability when looked at in combination with any other service-connected disabilities.  Id.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her service-connected right upper extremity neurological disability, which is manifested by pain, weakness, numbness, tingling, sensory loss, muscle atrophy, loss of reflexes, and incomplete paralysis of the nerve roots.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Prior to August 31, 2005, an increased disability rating of 30 percent, but no higher, for the right upper extremity neurological disability is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From November 1, 2005, a disability rating greater than 10 percent for the right upper extremity neurological disability is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


